Citation Nr: 1508172	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-17 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether unreimbursed medical expenses were properly counted for determining countable income for pension purposes.

2.  Entitlement to an initial compensable rating for hepatitis B.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to March 1980.

These matters come before the Board of Veterans' Appeals (Board) from November 2010 and August 2011 decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the November 2010 decision, the RO granted service connection for hepatitis B and assigned an initial noncompensable disability rating, effective from April 6, 2009.  In the August 2011 decision, the RO reduced the Veteran's monthly disability pension benefits to $739.00, effective from May 1, 2009.

The Veteran testified before a Decision Review Officer (DRO) and the undersigned at January and December 2014 hearings, respectively.  Transcripts of the hearings have been associated with the file.

In a March 2013 rating decision the RO denied entitlement to service connection for HIV.  In April 2013, the Veteran submitted a notice of disagreement with respect to this decision.  Subsequently, the Veteran was sent a letter explaining the processing of this appeal and his options.  A deferred rating action issued in January 2014 indicated that this matter was being developed for adjudication.  As it is not ripe for appellate review, the Board will not take jurisdiction of it.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the Veteran's records in VBMS and the Virtual VA system, it appears that there are some records pertinent to the pension issue on appeal that are currently missing from his paperless records.  Such records include the Veteran's notice of disagreement with the August 2011 pension decision (identified in an August 2012 statement of the case as having been received on August 30, 2011). There is a statement from the Veteran received at the RO on April 22, 2013 and it is noted that there are a total of 6 pages, but only pages 2 through 6 can be located in VBMS.  Also, there are "Medical Expense Report" forms (VA Form 21P-8416) which were completed in December 2012.  The Veteran indicated on these forms that additional documents were attached, but it unclear as to what these documents are or whether they are included in VBMS.  As the above evidence is directly pertinent to the pension issue that is currently on appeal, a remand is necessary to attempt to locate the missing documents or obtain any such missing documents from the Veteran.

With respect to the appeal for a higher initial rating for hepatitis B, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Evidence associated with the file, including a January 2011 letter from the Social Security Administration (SSA) and "SSA Inquiry" documents, indicate that the Veteran has been in receipt of SSA disability/supplemental security income (SSI) benefits for an unspecified disability.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's determination(s) have not yet been associated with the file and may be relevant.

Additionally, the Veteran reported during the December 2014 hearing that he received infectious disease evaluations at VA every 2 to 3 months.  The most recent VA treatment records in the file are from the VA Medical Center in Philadelphia, Pennsylvania (VAMC Philadelphia) and are dated to April 2014.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

The Veteran also reported during the December 2014 hearing that he had received relevant treatment from Dr. DeSimone earlier that month.  Although records have been obtained from this physician, these records are only dated to December 2011.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must conduct a search of all potential sources of the following missing records, and associate all located records with VBMS:

 (a)  the Veteran's notice of disagreement with the August 2011 pension decision which was reportedly received on August 30, 2011;

(b)  the complete 6 page document from the Veteran received by the RO on April 22, 2013 (see the document which includes a list of dates on which the Veteran received treatment from Dr. DeSimone); and 
(c)  any documents or receipts which accompanied the "Medical Expense Report" forms completed in December 2012.

2.  If any of the missing records outlined above cannot be obtained and associated with VBMS, then the AOJ must prepare a memorandum for the record indicating that an exhaustive search of all potential sources of the missing records was performed and that such records are irretrievably lost.

Thereafter, the Veteran must be notified of the unavailability of any missing records and be afforded an opportunity to provide any copies of such records that he may have in his possession.

3.  The AOJ shall ask the Veteran to report his medical expenses (with as much detail as possible) for each period from May 1, 2009 through December 31, 2009; January 1, 2010 through December 31, 2010; January 1, 2011 through December 31, 2011; January 1, 2012 through December 31, 2012; January 1, 2013 through December 31, 2013; January 1, 2014 through December 1, 2014; and January 1, 2015 through the present.  All efforts to obtain such information must be documented in the file.

4.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability and/or SSI benefits, including any medical records relied upon to make the decision(s).

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  Obtain and associate with the file all records of the Veteran's treatment for hepatitis from VAMC Philadelphia dated from April 2014 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

6.  Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for hepatitis from Dr. DeSimone dated from December 2011 through the present.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the file.

7.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




